OPINION — AG — QUESTION(1): "UNDER THE PROVISIONS OF 69 O.S. 1961 231-232 [69-231] — [69-232] OF THE OKLAHOMA STATUTES, CAN THE BOARD OF COUNTY COMMISSIONERS ORDER THE SHERIFF OF THE COUNTY TO PROVIDE PRISONERS FOR WORKING IN AND AROUND THE COURT HOUSE INCLUDING THE LAWN AS WELL AS THE BUILDING, AND ALSO WORK SAID PRISONERS AS TO THE HANDLING AND DISTRIBUTION OF SURPLUS COMMODITIES FOR AND ON BEHALF OF THE COUNTY?" — AFFIRMATIVE, QUESTION(2): "UNDER THE PROVISIONS OF 69 O.S. 1961 233 [69-233] CAN THE BOARD OF COUNTY COMMISSIONERS DESIGNATE AND APPOINT TWO COUNTY EMPLOYEES AS SPECIAL POLICE OFFICERS FOR THE PURPOSE OF GUARDING THE PRISONERS THAT ARE WORKING AND FOR THE PURPOSE OF PROPERLY CARRYING OUT THE PROVISIONS OF THE ABOVE STATUTE?" — THE COUNTY COMMISSIONERS UNDER THIS GENERAL STATUTE MUST DO SO UNLESS SPECIFIC PROVISION IS MADE ELSEWHERE FOR THE SUPPLYING THE GUARDS. QUESTION(3): "CAN THE COUNTY COMMISSIONERS FURNISH SIDEARMS (FIREARMS — GUNS) FOR THESE SPECIAL POLICE OFFICERS? CAN THE OFFICERS CARRY SUCH FIREARMS WHEN ENGAGED IN THIS WORK AND CAN THE COUNTY COMMISSIONERS PAY NECESSARY PREMIUMS FOR THE BONDING OF SUCH SPECIAL OFFICERS?" — AFFIRMATIVE, QUESTION(4): "DOES THE SHERIFF HAVE ANY DISCRETION AS TO THE FURNISHING OF SUCH PRISONERS FOR SUCH WORK AND IF HE DOES FURNISH SUCH PRISONERS WITH THE COUNTY COMMISSIONERS SUPPLYING THE SUPERVISION AND GUARDING, IS THE SHERIFF RELIEVED OF ALL RESPONSIBILITY AS TO THE SAFE KEEPING OF SUCH PRISONERS WHILE UNDER THE CONTROL OF THE COUNTY COMMISSIONERS?" — THE SHERIFF MAY EXERCISE NO DISCRETION IN THE DELIVERY OR NONDELIVERY OF PRISONERS ORDERED TO MAKE SUCH DELIVERY BY THE COUNTY COMMISSIONERS. CITE: 69 O.S. 1961 231 [69-231] 69 O.S. 1961 233 [69-233], 69 O.S. 1961 236 [69-236] [69-236], 57 O.S. 1961 58.1 [57-58.1], 21 O.S. 1961 1274 [21-1274] [21-1274], OPINION NO. DATED MARCH 15, 1957, 19 O.S. 1961 154 [19-154] (HUGH COLLUM) FILENAME: m0000968 VERNON C. FIELD DISTRICT ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 11, 1967 OPINION — AG — QUESTION(1): "UNDER THE PROVISIONS OF 69 O.S. 1961 231-232 [69-231] — [69-232] OF THE OKLAHOMA STATUTES, CAN THE BOARD OF COUNTY COMMISSIONERS ORDER THE SHERIFF OF THE COUNTY TO PROVIDE PRISONERS FOR WORKING IN AND AROUND THE COURT HOUSE INCLUDING THE LAWN AS WELL AS THE BUILDING, AND ALSO WORK SAID PRISONERS AS TO THE HANDLING AND DISTRIBUTION OF SURPLUS COMMODITIES FOR AND ON BEHALF OF THE COUNTY?" — AFFIRMATIVE, QUESTION(2): "UNDER THE PROVISIONS OF 69 O.S. 1961 233 [69-233] CAN THE BOARD OF COUNTY COMMISSIONERS DESIGNATE AND APPOINT TWO COUNTY EMPLOYEES AS SPECIAL POLICE OFFICERS FOR THE PURPOSE OF GUARDING THE PRISONERS THAT ARE WORKING AND FOR THE PURPOSE OF PROPERLY CARRYING OUT THE PROVISIONS OF THE ABOVE STATUTE?" — THE COUNTY COMMISSIONERS UNDER THIS GENERAL STATUTE MUST DO SO UNLESS SPECIFIC PROVISION IS MADE ELSEWHERE FOR THE SUPPLYING THE GUARDS. QUESTION(3): "CAN THE COUNTY COMMISSIONERS FURNISH SIDEARMS (FIREARMS — GUNS) FOR THESE SPECIAL POLICE OFFICERS? CAN THE OFFICERS CARRY SUCH FIREARMS WHEN ENGAGED IN THIS WORK AND CAN THE COUNTY COMMISSIONERS PAY NECESSARY PREMIUMS FOR THE BONDING OF SUCH SPECIAL OFFICERS?" — AFFIRMATIVE, QUESTION(4): "DOES THE SHERIFF HAVE ANY DISCRETION AS TO THE FURNISHING OF SUCH PRISONERS FOR SUCH WORK AND IF HE DOES FURNISH SUCH PRISONERS WITH THE COUNTY COMMISSIONERS SUPPLYING THE SUPERVISION AND GUARDING, IS THE SHERIFF RELIEVED OF ALL RESPONSIBILITY AS TO THE SAFE KEEPING OF SUCH PRISONERS WHILE UNDER THE CONTROL OF THE COUNTY COMMISSIONERS?" — THE SHERIFF MAY EXERCISE NO DISCRETION IN THE DELIVERY OR NONDELIVERY OF PRISONERS ORDERED TO MAKE SUCH DELIVERY BY THE COUNTY COMMISSIONERS. CITE: 69 O.S. 1961 231 [69-231], 69 O.S. 1961 233 [69-233], 69 O.S. 1961 236 [69-236] 57 O.S. 1961 58.1 [57-58.1], 21 O.S. 1961 1274 [21-1274] OPINION NO. DATED MARCH 15, 1957, 19 O.S. 1961 154 [19-154] (HUGH COLLUM)